      Case: 3:19-cv-00345-wmc Document #: 29 Filed: 05/27/20 Page 1 of 17



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

THOMAS M. WILLAN and
JULIA A. WILLAN,

                              Plaintiffs,                          OPINION AND ORDER
       v.
                                                                         19-cv-345-wmc
COUNTY OF DANE,
JOE PARISI, TODD VIOLANTE,
ROGER LANE, PAM ANDROS,
and SARAH JOHNSON,

                              Defendants.


       Pro se plaintiffs Thomas M. and Julia A. Willan filed this civil lawsuit against County

of Dane, Dane County Executive Joe Parisi, DCPD Director Todd Violante, DCPD Zoning

Administrator Roger Lane, and the latter two defendants’ alleged “assistants,” Pam Andros

and Sarah Johnson, respectively.1           In particular, the Willans claim that all of these

defendants are responsible for the rezoning of their property in a manner preventing them

from hosting barn weddings, as well as refusing them a variance in violation of their Fourth,

Fifth and Fourteenth Amendments rights.             (Dkt. #1.)   The Willans also claim that

defendants engaged in a civil conspiracy to violate those rights and seek civil damages under

Wisconsin law for injuries resulting from what they characterize as malicious prosecution,

civil conspiracy, and intentional infliction of emotional distress. (Id.) Pending before the

court is defendants’ motion for judgment on the pleadings. (Dkt. #9.) For the following


1
  Plaintiffs also name as a separate defendant something called “DCZ,” presumably referring to the
Dane County Planning & Development, or “DCPD,” which defendants point out is not a separate
legal entity, but rather a Dane County Department that includes a Zoning and Land Regulation
Committee. https://plandev.countyofdane.com (last visited May 26, 2020). Accordingly, DCZ has
been removed from the case caption.
       Case: 3:19-cv-00345-wmc Document #: 29 Filed: 05/27/20 Page 2 of 17



reasons, defendants’ motion will be granted, and the court will enter final judgment in

defendants’ favor.



                                      MATERIAL FACTS2

       In 2011, the Willans purchased a 2.1-acre piece of property in the Town of Cottage

Grove (the “Town”), which includes a home and dairy barn. The property was zoned A-1

Exclusive.   Since purchasing the property in 2011, the Willans have operated their

agricultural accessory barn business, Ironman Buildings LLC (“IMB”), out of the dairy

barn. IMB’s annual revenue hit a high of $2.2 million in 2013, but dropped to $400,000

in 2018, due in large part to problems in the farm economy.

       In 2013, defendants Lane and Parisi notified the Willans that their property was

non-conforming with the A-1 District, and Dane County eventually rezoned the property

to the Ag-2 District. In June 2018, the Town of Cottage Grove sent the Willans a postcard

notifying them that their property was proposed to be rezoned again to the RR-2 District

(Rural Residential, 2 to 4 acres) as part of a comprehensive zoning revision by DCPD.

(Dkt. #10, at 4.) The Willans did not attend the scheduled meeting for property owners;

instead, on June 28, 2018, they sent an email to the Town and to “zoning administrators”

purporting to “declin[e] that their parcel be put into RR-2” and requesting “to be put in

FP-B [Farmland Preservation – Business] zoning.” The Willans received an email response




2
  For purposes of defendants’ motion for judgment on the pleadings, the following undisputed,
material facts are taken from the parties’ pleadings and referenced documents, when viewed in a
light most favorable to the non-moving party, the plaintiffs. Adams v. City of Indianapolis, 742 F.3d
720, 728 (7th Cir. 2014) (citing McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 885 (7th
Cir. 2012)).

                                                 2
      Case: 3:19-cv-00345-wmc Document #: 29 Filed: 05/27/20 Page 3 of 17



from the Town, as well as an out of office email from defendant Andros, which provided

them with additional numbers to call for immediate assistance. The Willans did not follow

up at that time.

       Ultimately, on January 17, 2019, the Dance County Board of Supervisors

“comprehensively revised the Dane County Zoning Ordinance,” and the Town of Cottage

Grove adopted the new comprehensive plan effective February 9, 2019. On February 14,

2019, the Willans again sent an email to the Town and “zoning administrators” enquiring

about their property status, and on March 6, 2019, the Willans sent an email to DCPD

informing them that they “were thinking of possibly renting out” their restored barn to

private individuals “for agricultural purposes.” After receiving a response from DCPD that

their property was zoned RR-2 preventing the incidental use of the barn for “agricultural

accessory” purposes, the Willans emailed defendant Lane on March 8, requesting a zoning

permit to extend the barn, repair snow damage to the barn, and add a deck to one side of

the barn. The Willans sent another email attaching a letter with the same request on

March 10.

       On March 11, 2019, DCPD Zoning Administrator Lane sent the Willans emails

seeking additional information to process their zoning permit but reiterating that the

property was zoned RR-2, meaning that the Willans were not permitted to hold weddings

in their barn. Lane also outlined the appeals process. After the Willans’ request for a

permit was denied on March 12, 2019, the parties met on March 14 to discuss the rezoning

request and zoning permit. Again, the DCPD Department denied the Willans’ requests




                                            3
      Case: 3:19-cv-00345-wmc Document #: 29 Filed: 05/27/20 Page 4 of 17



based on the property’s zoning classification of RR-2, which was confirmed in a letter dated

March 15, 2019.

       The Willans filed this lawsuit on April 30, 2019, asserting violations of their rights

under the Fourth, Fifth, and Fourteenth Amendments of the United States Constitution,

and harm under various state tort law theories. With respect to their federal claims, the

Willans bring an action under 42 U.S.C. § 1983 alleging that defendants deprived them of

due process, committed false prosecution against them, attempted to coerce a false

confession from them, violated their equal protection rights, denied them access to the

courts, and failed to intervene to prevent the violation of their rights, all acting under color

of law. The Willans also claim under 42 U.S.C. § 1985(3) that defendants engaged in a

conspiracy to deprive them of their constitutional rights to property, equal protection, and

due process.   Finally, the Willans bring state claims against individual defendants of

malicious prosecution, civil conspiracy, and intentional infliction of distress, as well as

claims against DCPZ and Dane County under the theory of respondeat superior.



                                          OPINION

       Defendants seek judgment in their favor on all of the Willans’ claims. A motion for

judgment on the pleadings under Rule 12(c) is reviewed under the same standard as Rule

12(b)(6), except that the court considers not only the complaint and referenced

documents, but all other pleadings and documents that are incorporated into any pleading

by reference. Buchanan-Moore v. City of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009);

United States v. Wood, 925 F.2d 1580, 1582 (7th Cir. 1991). To succeed, “the moving

party must demonstrate that there are no material issues of fact to be resolved,” despite
                                               4
      Case: 3:19-cv-00345-wmc Document #: 29 Filed: 05/27/20 Page 5 of 17



the court viewing all facts in the light most favorable to the nonmoving party. N. Ind. Gun

& Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449, 452 (7th Cir. 1998). While the non-

moving party’s factual allegations are generally accepted as true, by themselves “allegations

in the form of legal conclusions are insufficient to survive” a 12(c) motion. Adams v. City

of Indianapolis, 742 F.3d 720, 728 (7th Cir. 2014) (citing McReynolds v. Merrill Lynch & Co.,

Inc., 694 F.3d 873, 885 (7th Cir. 2012)).

          Unfortunately for the Willans, their allegations are largely conclusory and,

consequently, insufficient to withstand defendants’ motion. With respect to their federal

claims in particular, the Willans have failed to establish that those claims are ripe for

adjudication; in any event, they have failed to allege constitutional violations adequately

with respect to any of the names defendants, including Dane County itself.3 Since the

court will enter judgment in defendants favor with respect to all of the Willans’ federal

claims, the court will also decline to exercise jurisdiction over the remaining state law

claims.



I.        Ripeness

          Defendants first argue that court does not have subject matter jurisdiction over

Willans’ federal claims because they are not ripe for review. In considering a challenge

under Federal Rule of Civil Procedure 12(b)(1), courts “accept as true all well-pleaded

factual allegations and draw all reasonable inferences in favor of the plaintiff,” but if




3
 The defendants also assert a qualified immunity defense on behalf of the individual defendants.
Because the Willans have failed to state a claim under either § 1983 or § 1985, however, the court
need not resolve this separate affirmative defense.

                                                5
      Case: 3:19-cv-00345-wmc Document #: 29 Filed: 05/27/20 Page 6 of 17



necessary may “look beyond the jurisdictional allegations of a complaint and evidence to

determine whether subject matter jurisdiction exists in fact.” Ciarpaglini v. Norwood, 817

F.3d 541, 543 (7th Cir. 2016) (citing St. John’s United Church of Christ v. City of Chicago,

502 F.3d 616, 625 (7th Cir. 2007)). As the party asserting jurisdiction in this case,

plaintiffs bear the burden of proof on this issue. Smart v. Local 702 Int’l Bd. of Elec. Workers,

562 F.3d 798, 802-03 (7th Cir. 2009); Craig v. Ontario Corp., 543 F.3d 872, 876 (7th Cir.

2008).

         Defendants’ ripeness argument is grounded in the United States Supreme Court’s

decision in Williamson County Reg’l Planning Comm’n v. Hamilton Bank, 473 U.S. 172 (1985),

holding that a Fifth Amendment takings claim is not yet ripe if the plaintiff has not taken

the opportunity to seek a variance, meaning any state administrative decision is not yet

final. Id. at 194-95. Defendants also point out that the Seventh Circuit has applied this

same finality test to similar takings claims since Williamson County. E.g., Behavioral Institute

of Indiana, LLC v. Hobart City of Common Council, 406 F.3d 926, 930-31 (7th Cir. 2005).

         Applying the finality test to the Willans’ federal constitutional claims, defendants

point out that Wisconsin statutes set forth the specific process by which the Willans may

petition for rezoning and appeal any zoning decisions. See Wis. Stat. § 59.69(5). They

further point out that the Willans have not even alleged properly petitioning for rezoning

under Wis. Stat. § 59.69(5)(e)(1), much less appealing any adverse decision to the Dane

County Board of Adjustment under Wis. Stat. § 59.694(4), both of which are established

steps in the rezoning process. (See Compl. (dkt. #1) ¶¶ 91, 93.) This is true despite the

Willans acknowledging receipt of written notification as to how to appeal permitting


                                               6
       Case: 3:19-cv-00345-wmc Document #: 29 Filed: 05/27/20 Page 7 of 17



decisions. (Id. ¶ 55.) Yet the Willans do not allege, and their submissions do not suggest

that they ever filed, any rezoning petitions or appealed to the County Board of Adjustment,

nor does it appear that they ever sought a formal variance. Instead, they sent emails with

requests for permits and rezoning, and they participated in a meeting with Town and

DPCZ officials with respect to their request for reconsideration. (Compl. (dkt. #1) ¶¶ 46-

62.)

       The court will infer that because the Willans received a permit decision with respect

to the modifications to their barn, their email application satisfied the DPCZ requirements

for that permit request. Similarly, although the Willans did not file a formal petition for

rezoning in accordance with Wis. Stat. § 59.69(5)(e)(1), the court will infer from the

meeting between the Town, DPCZ and the Willans to discuss their rezoning request, that

the Willans’ emails were also adequate substitutes for at least an initial petition for

rezoning of their property. However, even if those informal communications satisfied the

initial petition requirement, there is no suggestion that the Willans appealed the denial of

their rezoning request to the County Board, much less that there has been any final

decision rendered on their petition. Williamson County, 473 U.S. at 191.

       The Willans argue under Heck v. Humphrey, 512 U.S. 477 (1994), that parties are

not required to exhaust administrative remedies before vindicating their civil rights in

court, but the Supreme Court explained in Williamson County that:

              The question whether administrative remedies must be
              exhausted is conceptually distinct, however, from the question
              whether an administrative action must be final before it is
              judicially reviewable. . .     [T]he finality requirement is
              concerned with whether the decisionmaker has arrived at a


                                             7
       Case: 3:19-cv-00345-wmc Document #: 29 Filed: 05/27/20 Page 8 of 17



               definitive position on the issue that inflicts and actual,
               concrete injury.

473 U.S. at 192. Moreover, while the Supreme Court recently overruled its exhaustion

requirement in Knick, it left the finality requirement intact. Knick v. Twp. Of Scott, 139 S.

Ct. 2162, 204 L.Ed.2d 558, 2169 (2019) (“Knick does not question the validity of this

finality requirement, which is not at issue here.”).

       Here, there is no allegation that would support a reasonable inference that Dane

County reached a final decision on the matter of the Willans’ request. Thus, the Willans

cannot allege an actual, concrete injury, and this matter is not ripe for adjudication. See

Unity Ventures v. County of Lake, 841 F.2d 770 (7th Cir. 1988).4



II.    42 U.S.C. § 1983

       Setting aside the ripeness issue, defendants argue that the Willans’ allegations do

not support any of their purported claims under 42 U.S.C. § 1983. Indeed, while the

Willans assert that defendants’ zoning decisions violated their Fifth and Fourteenth

Amendments, their factual allegations do not support a claim for relief under either




4
  The Willans also cite to the Wisconsin’s Uniform Declaratory Judgements Act, Wis. Stat.
§ 806.04, as grounds for this court to issue a declaratory judgment respecting their rights without
any legal action having been taken against them. (Compl. ¶¶ 70-71.) The Willans’ citation to
§ 806.04 is flawed in a number of respects. First, a declaratory judgment is a form of remedial
action issued when rights have actually been violated, which does not supersede the finality
requirement. Second, as explained in Section II & III below, the Willans have not established that
their property has been taken, nor that their federal constitutional rights have been violated in other
actionable ways. Finally, absent an independent federal claim, § 806.04 is not a reason for this
court to exercise supplemental jurisdiction over state law claims as discussed in Section IV below.

                                                  8
      Case: 3:19-cv-00345-wmc Document #: 29 Filed: 05/27/20 Page 9 of 17



amendment.5



    A. Fifth Amendment Regulatory Taking

       Defendants seek judgment on the merits of Willans’ regulatory takings claim.

Under the Takings Clause, a “regulatory taking” has occurred when “a particular exercise

of the State’s regulatory power is so unreasonable or onerous as to compel compensation.”

Palazzolo v. Rhode Island, 533 U.S. 606, 627 (2001). The question is then “whether a

regulation has deprived a landowner of ‘all economical beneficial use’ of the property,”

Lucas v. South Carolina Coastal Council, 505 U.S. 1003, 1015 (1992), “or defeated the

reasonable investment-backed expectations of the landowner to the extent that a taking

has occurred.” Palazzolo, 533 U.S. at 607-08. The Willans’ allegations do not support a

reasonable inference that they have been subject to a Fifth Amendment taking on either

ground.

       The Willans purchased their property primarily as a residence and with the

intention of using the barn as a headquarters for their business, IMB.              There is zero

indication that the rezoning interfered with these expected uses. Thus, they still retain an

economically viable use of their property. The only prohibited use is the Willans’ March

2019 proposal to modify and use the barn as a wedding venue to remediate reduced

revenue of their primary agricultural business, something that post-dated the zoning by



5
  The Willans also claim that they were unable to access the courts and subject to Fourth
Amendment violations, false prosecution and attempted coerced confession, but they allege no facts
beyond conclusory statements to support these claims. Accordingly, these claims must be dismissed
as well. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“[T]he tenet that a court must accept as true
all of the allegations contained in a complaint is inapplicable to legal conclusions. Threadbare
recitals of a cause of action, supported by mere conclusory statements, do not suffice.”).

                                                9
     Case: 3:19-cv-00345-wmc Document #: 29 Filed: 05/27/20 Page 10 of 17



about a month. In fact, at least according to the pleadings, the only investment the Willans

had even made at that point toward a modified approach to their business was to send

emails with some drawings and paperwork. (Compl. (dkt. #1) ¶¶ 50-56.) In contrast, the

Willans have not alleged that they purchased their property with this specific use in mind,

nor have they alleged that they committed any significant investments toward this

proposed use before the rezoning took effect. As such, they had no vested right in the use

of the barn as a wedding venue. See BBL, Inc. v. City of Angola, 809 F.3d 317, 329-30 (7th

Cir. 2015) (citing 2 PATRICIA E. SALKIN, AMERICAN LAW OF ZONING § 12:16 (5th ed. 2015))

(A property owner who actually made a certain legal use of a property or who has made

substantial investments and preparation for that use of a property “in good faith reliance

on then-existing zoning regulations” may have a vested nonconforming use right).

       Although the DCPD rejected the Willans’ implicit requests to rezone the property

and modify the barn for their new, proposed use, these actions did not constitute a taking.

At worst, they were a “minimal incursion” into the Willans’ property rights that did not

reach the level of a deprivation of those rights. See Coniston Corp. v. Hoffman Estates, 844

F.2d 461, 466 (7th Cir. 1988). Accordingly, defendants are entitled to judgment in their

favor on the merits of the Willans’ Fifth Amendment takings claim.



   B. Fourteenth Amendment Due Process

       Defendants are similarly entitled to judgment in their favor on Willans’ due process

claims, since they fail to allege any denial of substantive or procedural due process rights

with respect to zoning decisions affecting their property. Indeed, if the government action

is a “limited, perhaps minimal, incursion into their property rights,” then “it is not a
                                            10
      Case: 3:19-cv-00345-wmc Document #: 29 Filed: 05/27/20 Page 11 of 17



deprivation at all, in the constitutional sense, and the due process clause is not in play.”

Coniston Corp., 844 F.2d at 466. “Something more is necessary than dissatisfaction with

the rejection of a site plan to turn a zoning case into a federal case.” Id. at 467. Rather, a

substantive due process violation occurs when the state exercises “its power without

reasonable justification and in a matter that ‘shocks the conscience.’” Bettendorf v. St. Croix

Cty., 631 F.3d 421, 426 (7th Cir. 2011) (quoting Tun v. Whitticker, 398 F.3d 899, 902

(7th Cir. 2005)).

       Relevant here, a violation in the context of land use restrictions arise when the

government makes “decisions that are arbitrary and unreasonable, bearing no substantial

relation to the public health, safety or welfare.” Doherty v. City of Chicago, 75 F.3d 318,

325 (7th Cir. 1996). As alleged by the Willans, the zoning designation applied to the

Willans’ property was neither arbitrary nor capricious. To the contrary, it was adopted as

part of a deliberative countywide, comprehensive rezoning plan consistent with the nature

of similarly situated properties. Moreover, with respect to the permit, it is well within the

established authority of Dane County to decide whether a property should serve as a

commercial wedding venue. See Dane County Zoning Ordinance, DANE COUNTY CODE

§ 10.242 (2020).     Indeed, although the Willans’ characterize defendants’ actions as

depriving him of a fundamental right -- and accuse them of “fabricating false reports,”

“withholding exculpatory evidence,” and “misleading and misdirecting” the process (see,

e.g., Compl (dkt. #1) ¶¶ 110, 111), -- the Willans have not alleged any facts suggesting that

their decisions with respect to the rezoning or permit were arbitrary and irrational. As

such, the DCPD’s denial of a request to allow uses of a property inconsistent with its


                                              11
      Case: 3:19-cv-00345-wmc Document #: 29 Filed: 05/27/20 Page 12 of 17



current zoning was “reasonable” for purposes of substantive due process.

       “In order to prevail on a procedural due process claim, a property owner must show

that he was deprived of a full and fair hearing to adjudicate his rights,” Bettendorf, 631 F.3d

at 427, or that they were deprived of property due to the “intentional but ‘random and

unauthorized’ conduct by an employee,” Doherty, 75 F.3d at 323 (citing Hudson v. Palmer,

468 U.S. 517, 533 (1984)). Again, the Willans made little effort to follow the formal

process already in place to contest zoning and permit decisions; instead, rather than submit

a formal petition for rezoning, they sent emails, and they followed the same course in

requesting a permit to modify their barn. Still, plaintiffs allege, defendants responded to

their emails in varying fashion, including with (1) information on the rezoning process, (2)

directions on how to follow up on rezoning inquiries, and (3) how to appeal decisions.

(Compl. ¶¶ 44-64.) Defendants also met with the Willans outside of the required process

in order to discuss their claims. (Id. ¶ 61.) If anything, it appears that defendants made

extra effort to give the Willans the ability to be heard, and there is no indication that any

conduct of individual defendants was random or unauthorized. Finally, as the Willans

failed to appeal to the Board of Adjustment for a final decision, and thus failed to avail

themselves of existing procedures, they cannot now claim that due process was unavailable

to them.



   C. Fourteenth Amendment Equal Protection

       A government regulation does not violate the Equal Protection Clause if it is

reasonable, not arbitrary, and rationally related to a permissible state objective. Belle Terre

v. Boraas, 416 U.S. 1, 7 (1974). More to the point, zoning ordinances are created under
                                              12
      Case: 3:19-cv-00345-wmc Document #: 29 Filed: 05/27/20 Page 13 of 17



the state’s police power and must be given “every presumption of validity.” Highland Park

v. Train, 519 F.2d 681, 696 (7th Cir. 1975). And even if it is imperfect, a zoning ordinance

is constitutional unless it bears “no possible relationship to the state’s interest in securing

the health, safety, morals, or general welfare of the public and is, therefore, manifestly

unreasonable and arbitrary.” Id.

       The Willans claim an equal protection violation through the rezoning of their

property based on allegations that: (1) defendants, individually and jointly, personally

manipulated them “into substandard Dane County zoning classification[s] to secure unjust

zoning convictions”; and (2) this “misconduct was motivated by personal animus and

constituted purposeful discrimination [that] affected the plaintiffs in a grossly

disproportionate manner” as compared to other Dane county citizens. (Compl. (dkt #1)

¶¶ 140, 141.) In response, defendants argue the Willans’ claims are not cognizable in the

context of land use planning because such state action requires complex and discretionary

decisionmaking which “state officials are entrusted to exercise.” Engquist v. Oregon Dep’t of

Agriculture, 553 U.S. 591, 603 (2008).

       In Wroblewski v. Washburn, 965 F.2d 452, 458 (7th Cir. 1992), the plaintiff alleged

that the City of Washburn singled him out for differential treatment due to personal

animosity by (1) evicting him from a lease on the City’s marina based on his inability to

pay, and (2) adopting a policy preventing marina operators from working with him unless

they paid what he owed to the City. While recognizing that some of the City’s actions

may have been influenced by animus toward Wroblewski, the court held that although

personal animus made dismissal a closer question, it did not overcome the presumed


                                              13
      Case: 3:19-cv-00345-wmc Document #: 29 Filed: 05/27/20 Page 14 of 17



rationality of the City’s classification in that case of plaintiff as a deadbeat was enough to

justify its action. Id. at 460.

       Here, too, the Willans’ equal protection claims fail to overcome a rational basis

standard. The County’s rezoning and the Town’s adoption of the rezoning are presumed

to be rationally related to permissible government objectives, and the Willans have not

alleged otherwise. Even if some of the defendants’ actions been motivated by animus --

which is neither alleged nor reasonably inferable from the complaint’s allegations -- the

Willans have alleged no facts to reasonably find that the zoning classification defendants

enforced against plaintiffs were not applied equally to others similarly situated, only that

the Willans believed they were disproportionately affected compared to Dane County

citizens generally. However, “[i]nherent in all zoning legislation are statutory distinctions

which give rise to claims of disparity of treatment. . . Zoning is not rendered

unconstitutional by the fact that any direct benefit the plaintiffs may receive from it is less

than the possible burdens it may impose upon them.” Highland Park, 519 F.2d at 698-

97. Accordingly, defendants are entitled to judgment in their favor on the Willans’ equal

protection claim as well.



III. 42 U.S.C. 1985(3)

       The Willans further claim that the defendants willfully, maliciously, and recklessly

conspired to injure them, and that defendants, independently and in concert with

unknown persons, conspired to frame them for zoning violations and take away their

rights. To state a claim under § 1985(3), a plaintiff must allege that the defendants



                                              14
      Case: 3:19-cv-00345-wmc Document #: 29 Filed: 05/27/20 Page 15 of 17



conspired for the purpose of depriving, “either directly or indirectly, any person or class of

persons of the equal protection of the laws, or of equal privileges and immunities under

the laws,” and that the conspirators did, or caused to be done, an act in furtherance of that

conspiracy which injured the plaintiff or his property or deprived him of his constitutional

rights. Griffin v. Breckenridge, 403 U.S. 88, 102-03 (1971). Defendants seek judgment on

this claim for a number of reasons, but the most salient is that Willans’ conspiracy claims

against defendants are wholly conclusive in nature.6

       The Willans support their purported conspiracy claim with assertions such as

defendants conspired to take their “property rights away for public use without just

compensation,” “manufactured ‘evidence’ that falsely implicated” them in zoning

violations, disregarded public information requests, “destroyed exculpatory evidence,” and

had “a policy and practice on the part of the County of Dane to pursue and secure false

zoning violations through profoundly flawed ordinances and biased investigations by

unqualified and non-trained employees.” (Compl. (dkt. #1) ¶¶ 109-18, 146-49.)

       Even construed in a light most favorable to the Willans, the alleged facts asserted

to support the conspiracy claims are largely speculative and unsupported. For example,

the Willans claim that:

              109. Defendant Roger Lane engaged in a conspiracy to take
              the Plaintiffs, Julia and Tom Willan, personal property rights
              away for public use without just compensation. . . As a result

6
  Defendants also argue that: (1) because the Willans failed to state a claim for the underlying
constitutional violations required in a § 1985 claim, the conspiracy claims cannot stand; and (2)
any claims also fail as a matter of law under the intracorporate conspiracy doctrine, which bars
conspiracy claims for conduct by two or more persons who are members of a single business. (Dkt.
#10, at 25-27.) Although both arguments appear to have merit, the court need not resolve them
since the Willans’ allegations are far too conclusory to proceed claim under § 1985 regardless.

                                              15
       Case: 3:19-cv-00345-wmc Document #: 29 Filed: 05/27/20 Page 16 of 17



              of Defendant Lanes’ actions, the plaintiffs have spent 8 years
              of their life trying to use their property for agricultural
              accessory purpose as described under Wisconsin Chapter 91
              and ATCP 49 and they have been wrongfully harassed, fined
              for a crime they did not commit, in violation of 4th 5th and
              14th amendment to the United States Constitution.
              110. Rather than continue to perform the Zoning duties
              necessary to properly administer the ordinance, the
              Defendants conspired among themselves and with others to
              shortcut the process. Specifically, the Defendants unjustly
              singled out the Plaintiff as a potential zoning violator, and then
              affirmatively endeavored to stretch and manipulate the facts
              and evidence to fit the false hypothesis under color of law to
              deny the plaintiffs a zoning permit. . .

(Compl. ¶¶ 109, 110.). The remaining facts in the complaint related to conspiracy and

state law claims (which will be addressed below) continue along the same vein. (Id. ¶¶ 111-

18.)

        The Willans further allude to harassment, fines, and other unjust treatment at the

hands of defendants, but again provide no specific facts to support their claims of unlawful

behavior by the defendants.     Instead, they recite a number of additional, conclusory

allegations, all of which are no more than restatements of the original cause of action. As

the Seventh Circuit has held when the alleged actions by defendants are “just as consistent

with a lawful investigation as an illegal conspiracy,” dismissal is appropriate. McCauley v.

City of Chicago, 671 F.3d 611, 617 (7th Cir. 2011) (citing Brooks v. Ross, 578 F.3d 574,

581-82 (7th Cir. 2009)). In this case, the defendants’ behavior, as described by the

Willans, is no less consistent with reasonable efforts to identify and remedy zoning or

building code violations than it is with a conspiracy to target and persecute a specific

family. Accordingly, defendants are also entitled to judgment in their favor on the Willans’

equal protection claim.

                                             16
     Case: 3:19-cv-00345-wmc Document #: 29 Filed: 05/27/20 Page 17 of 17



IV. State Law Claims

       Finally, the Willans assert tort claims under state law for malicious prosecution, civil

conspiracy, and intentional infliction of emotional distress. Because all federal claims

against defendants are being dismissed, however, and the state actions are not central to

the complaint, this court is generally encouraged to decline to exercise supplemental

jurisdiction over these remaining state claims. Al’s Service Center v. BP Products North

America, Inc., 599 F.3d 720, 727 (7th Cir. 2010) (“When all federal claims in a suit in

federal court are dismissed before trial, the presumption is that the court will relinquish

federal jurisdiction over any supplemental state-law claims”).        If they so choose, the

Willans may prosecute these claims in state court.



                                          ORDER

       IT IS ORDERED that:

       1)     The Defendants’ (County of Dane, “DCZ,” Joe Parisi, Todd Violante, Roger
              Lane, Pam Andros, and Sarah Johnson) motion for judgment on the
              pleadings (dkt. #9) is GRANTED.

       2)     The clerk of court is directed to enter final judgment in defendants’ favor.

       3)     Plaintiffs’ motion for issuance of subpoena (dkt. #16) is DENIED as moot.

       Entered this 27th day of May, 2020.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                             17
